48 F.3d 1231NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Hurdis BONNER, JR., Petitioner-Appellant,v.Edward EVANS;  Attorney General of the State of Oklahoma,Respondents-Appellees.
No. 93-7084.(D.C. No. CV-92-672)
United States Court of Appeals,Tenth Circuit.
March 3, 1995.

ORDER AND JUDGMENT1
Before BRORBY, LOGAN and EBEL, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Petitioner Hurdis Bonner, Jr. appeals the district court's order of June 28, 1993, dismissing his habeas petition, brought pursuant to 28 U.S.C. 2254, for failure to exhaust state remedies.  Petitioner has recently brought to our attention the ruling of the Oklahoma Court of Criminal Appeals on January 25, 1995, which disposed of his direct appeal.  The Oklahoma Court has provided us with a copy of that decision, which affirmed two of petitioner's convictions, reversed a third with directions to dismiss the charges on remand, and affirmed the fourth conviction but remanded the matter for resentencing in light of petitioner's arguments.


3
Based on the foregoing, petitioner has now exhausted his state remedies with respect to the issues he raised in the Oklahoma Court of Criminal Appeals.  Therefore, we must reverse the district court's dismissal of petitioner's habeas action and remand for reconsideration in light of these factual developments, as well as our recent opinion in Harris v. Champion, No.93-5191, 1995 WL 73732 (10th Cir.  Feb.21,1995).


4
The judgment of the United States District Court for the Eastern District of Oklahoma is REVERSED, and the action is REMANDED for further proceedings.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470